Title: To Alexander Hamilton from Henry Muhlenberg, 27 October 1799
From: Muhlenberg, Henry
To: Hamilton, Alexander


          
            Sir,
            Baltimore Octr 27th 1799
          
          Your letters of the 20th & 22d Inst. I had the honor of receiving yesterday
          In obedience to the orders contain’d in the former, I applied to the Contractor to procure transportation for Capt. Bruffs Company to Norfolk who told me that for the want of Money it would not be in his power, and agreeable to the directions contained in the letter Charles Laurance (the Deserter) has been sent  to Fort McHenry & receiv’d by Capt Morris I take the liberty of stating to you that the Men of the Company are without woolen Overalls—
          I have the honor to be with great respect sir Your Obt. Servt.
          
            Hy M. Muhlenberg
            Lieut. 1st Regt. A&E
          
          Majr. General Alexander Hamilton
        